In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Tangipahoa, 21st Judicial District Court Div. E, No. 1100494; to the Court of Appeal, First Circuit, No. 2013 KW 0575.
Writ granted. The ruling of the trial court is reversed. We agree with Judge Kuhn’s dissent that none of the trial court’s stated reasons show that injustice has been done the defendant. Neither collectively nor individually are any of the reasons cited by the trial court grounds for granting a new trial. Accordingly, the trial court abused its discretion in granting the defendant’s motion for new trial.
JOHNSON, C.J., and HUGHES, J., would deny.